Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/624,035 filed 12/18/2019, and to information disclosure statement, IDS, field 02/10/2020. 
This application is a 371 of PCT/JP2018/023567 filed 06/21/2018. It claims foreign priority from JP 2017-126115 filed 06/28/2017. 
Claims Amendment
The status of the claims stand as follows:
Original 			1-2, 7-9
Currently amended 		3-6, 10
Claims 1-10 are currently pending in this application, and all claims are under full consideration.  
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP 2017-126115 filed 06/28/2017. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A 
Drawings
The drawings filed on 12/18/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2009/0317712)
Regarding Claim 1 Kim discloses a battery 100 and a method of manufacturing thereof wherein the battery comprising a plurality lead tabs, equivalent to plurality of current collecting 110 (Kim Fig. 1a-1e, paragraph 0011, 0060), thus,  being connected to one of a positive electrode and a negative electrode, wherein an outer case 121 and an overlapping part at which the plurality of lead tabs or current collecting tabs overlap each other are welded to each other via a weld joint (Kim Fig. 3a, paragraph 0060), formed so as to extend from an outer surface of the outer case to the overlapping part (Kim Fig. 3a, paragraph 0059, 0061). Kim discloses a single weld joint 340 formed by irradiating a laser on an outer surface of the can 121 and the plurality of lead tabs 331, 332, 333, and 334 are welded to the can 121 (Kim paragraph 0059), but Kim  is silent about the weld group includes a first weld and second weld that are each in a linear form when the weld group is viewed from the outside of the outer case, the first weld serves to weld the outer case to all of the plurality of current collecting tabs, and the second weld serves to weld the outer case to only one or some of the plurality of current collecting tabs. However, making the welding of the lead tabs (equivalent to the current collecting tabs) in more than one position or spot resulting in multiple weld group would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention in order to have secured welding of the lead tabs to the housing in multiple positions and this would be considered duplication of parts. According to the MPEP mere duplication of parts has no patentable significance unless a new and unexpected result is producing See MPEP 2144.04 VI B. 
In such multiple weld joints a second weld point can be made to serves to weld the outer case to only a current collecting tab being in contact with the outer case among the plurality of current collecting tabs as is recited Claim 2. Further, in such a multiple weld spots a first weld and a second weld can be made not to overlap or intersect each other as recited in Claim 4. Fig. 3a of Kim and Fig. 1a of the instant application are reproduced below: 

    PNG
    media_image1.png
    644
    817
    media_image1.png
    Greyscale

Kim Fig. 3a (above) and Instant Application Fig. 1A (below) 

    PNG
    media_image2.png
    611
    756
    media_image2.png
    Greyscale

Claim 3 Kim discloses the plurality of current collecting tabs are two lead tabs 231, 231 (Kim Fig. 2, paragraph 0050) considered equivalent to two current collecting tabs. 
Regarding Claim 5 Kim discloses a single weld joint (Kim Fig. 3a); thus, equivalent to a first weld and the second weld intersect each other in at least one or more points forming a single joint.
Regarding Claim 6 the weld joint form a circle when viewed from the outside of the outer case (Kim Fig. 3a). 
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2009/0317712) in view of Tsukui (U.S. PG Publication 2017/0304943)
Regarding Claim 7 Kim discloses a method for producing a battery (Kim paragraph 0010), the method comprising a welding step for welding an outer case 121 to an overlapping part of plurality of lead tabs (Kim Fig. 3a, 0059, 0061), considered equivalent to current collecting tabs connected to one of a positive electrode and a negative electrode overlap each other. Kim is silent about the welding step includes welding of a first weld and a second weld. Tsukui discloses a method of welding (Tsukui paragraph 0010) and the method includes splitting at least one laser beam to produce at least two collections of heat source points (Tsukui paragraph 0012), and can have desired profiles (i.e. profile of energy) (Tsukui paragraph 0023) considered equivalent to the first weld and the second weld having different energy (Tsukui paragraph 0015). Tsukui discloses the method can be used for battery case welding (Tsukui paragraph 0019). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the weld method of Kim by the teaching of Tsukui and use two different welding steps, a first step and a second step having two energy beams, first weld  and second weld to weld two different spots in the lead tab-outer case welding and to moderate the profile of the weld beam as desired as taught by Tsukui (Tsukui 
Regarding Claim 8 Tsukui discloses the beam modifying means may be diffractive grating (Tsukui paragraph 0022), wherein a diffraction grating is used to split one energy beam into the first energy beam and the second energy beam for simultaneous formation of the first weld and second weld (Tsukui paragraph 0058). 
Regarding Claim 9 Tsukui discloses the two beams, equivalent to the first energy beam and the second energy beam, are separately radiated from different positions to form the first weld and the second weld (Tsukui Fig. 2A). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2009/0317712) in view of Tsukui (U.S. PG Publication 2017/0304943), and further in view of Hirai (U.S. PG Publication 2013/0071727) 
The discussion of Kim and Tsukui as applied to Claim 7 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 10 7 Kim discloses a method for producing a battery (Kim paragraph 0010), the method comprising a welding step for welding an outer case to an overlapping part of plurality of lead tabs (Kim Fig. 3a, 0059, 0061), and Tsukui discloses a method of welding (Tsukui paragraph 0010) for a battery case (Tsukui paragraph 0019). But Kim is silent about a driving part that rotates the plurality of current collecting tabs and the outer case or a driving part that rotates an optical element is used to form the first weld and the second weld that are each in the form of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722